                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                  January 23, 2020
                         UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION


PATRICK ARNOLD WHITE, SR.,       §
TDCJ #00827179,                  §
                                 §
      Plaintiff,                 §
VS.                              § CIVIL ACTION NO. 4:20-0086
                                 §
TEXAS DEP’T OF CRIMINAL JUSTICE, §
                                 §
      Defendant.                 §


                               ORDER OF DISMISSAL

       Plaintiff Patrick Arnold White, Sr., an inmate in the custody of the Texas

Department of Criminal Justice–Correctional Institutions Division (“TDCJ”), proceeds

pro se. White has not paid the filing fee. His complaint alleges that multiple media

outlets are liable to him in connection with their coverage of race-related issues. Having

reviewed the pleadings and the plaintiff’s litigation history, the Court dismisses this case

for the reasons explained below.

       Under the “three strikes” rule found in the Prison Litigation Reform Act

(“PLRA”), a prisoner is not allowed to bring a civil action in forma pauperis in federal

court if, while incarcerated, three or more of his civil actions or appeals were dismissed

as frivolous, malicious or for failure to state a claim upon which relief may be granted,

unless he is under “imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

Once a prisoner has accumulated three qualifying dismissals or strikes for purposes of




1/3
§ 1915(g), he may not proceed without prepayment of the filing fee unless he fits within

the imminent-danger exception at the time his complaint is filed. See Brown v. Megg,

857 F.3d 287, 290 (5th Cir. 2017); Banos v. O’Guin, 144 F.3d 883, 885 (5th Cir. 1998).

The threat of imminent danger must be “real and proximate,” and allegations regarding

past harms do not suffice. Ciarpaglini v. Saini, 352 F.3d 328, 330 (7th Cir. 2003); see

Abdul-Akbar v. McKelvie, 239 F.3d 307, 315 (3d Cir. 2001) (en banc).

       Plaintiff has filed numerous previous lawsuits, including at least three civil actions

that have been dismissed as frivolous or for failure to state a claim upon which relief can

be granted. See White v. Garcia, Civil Action No. 2:10-0137 (N.D. Tex. August 12,

2010); White v. Tex. Dep’t of Criminal Justice, Civil Action No. 4:10-1625 (S.D. Tex.

May 11, 2010); White v. State, Civil Action No. 5:10-0083 (W.D. Tex. March 31, 2010).

See also White v. Bush, Civil Action No. 4:11-2534 (S.D. Tex. Sept. 19, 2011)

(dismissing suit as barred under § 1915(g)). White therefore may not proceed in forma

pauperis absent a showing of imminent danger of serious physical injury. 28 U.S.C.

§ 1915(g); Banos, 144 F.3d at 885.

       White’s complaint (Dkt. 1) does not allege imminent physical danger. Because he

is not otherwise eligible to proceed in forma pauperis, the Court will dismiss the

complaint without prejudice as barred by Section 1915(g).

       Based on the foregoing, the Court ORDERS as follows:

       1.     Plaintiff’s complaint (Dkt. 1) is DISMISSED without prejudice pursuant
              to 28 U.S.C. § 1915(g).




2/3
      2.    The Clerk is INSTRUCTED to provide a copy of this Order to the plaintiff
            and to the Manager of the Three-Strikes List for the Southern District of
            Texas at Three_Strikes@txs.uscourts.gov.

      SIGNED this day 21st day of January, 2020.


                                         ___________________________________
                                         George C. Hanks Jr.
                                         United States District Judge




3/3
